Name: 1999/540/EC: Commission Decision of 26 July 1999 repealing Decision 97/408/EC on protective measures in relation to classical swine fever in the Czech Republic (notified under document number C(1999) 2442) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  means of agricultural production;  agricultural activity;  agricultural policy;  Europe;  health
 Date Published: 1999-08-06

 Avis juridique important|31999D05401999/540/EC: Commission Decision of 26 July 1999 repealing Decision 97/408/EC on protective measures in relation to classical swine fever in the Czech Republic (notified under document number C(1999) 2442) (Text with EEA relevance) Official Journal L 207 , 06/08/1999 P. 0030 - 0030COMMISSION DECISIONof 26 July 1999repealing Decision 97/408/EC on protective measures in relation to classical swine fever in the Czech Republic(notified under document number C(1999) 2442)(Text with EEA relevance)(1999/540/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(1) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), as last amended by Directive 96/43/EC, and in particular Article 19(1) thereof,(1) Whereas the presence of classical swine fever has been confirmed in domestic pig holdings in some areas of the Czech Republic in 1997;(2) Whereas the Commission adopted as a safeguard clause Decision 97/408/EC of 25 June 1997 on protective measures in relation to classical swine fever in the Czech Republic(4), that was amended by Decision 98/507/EEC(5) to take into account the evolution of the epidemiological situation;(3) Whereas the conditions for imports of fresh meat and live animals of porcine species from the Czech Republic are laid down in Commission Decisions 98/371/EC(6), as last amended by Decision 1999/538/EC(7) and 98/372/EC(8), as last amended by Decision 1999/539/EC(9); whereas these Decisions take into account the situation of classical swine fever in the feral pig population in some areas of the Czech Republic;(4) Whereas due to the favourable evolution of the epidemiological situation of classical swine fever in domestic pig holdings Decision 97/408/EC must be repealed;(5) Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 97/408/EC is hereby repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 26 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 373, 31.12.1990, p. 1.(4) OJ L 170, 28.6.1997, p. 58.(5) OJ L 226, 13.8.1998, p. 59.(6) OJ L 170, 16.6.1998, p. 16.(7) See page 21 of this Official Journal.(8) OJ L 170, 16.6.1998, p. 34.(9) See page 26 of this Official Journal.